—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered July 19, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s contention that the prosecutor improperly elicited implied hearsay testimony is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the testimony provided relevant background information explaining the police officers’ actions (see, People v Li, 238 AD2d 277).
Defendant’s claim that the court did not meaningfully respond to a jury note regarding whether more than one person could constructively possess the gun recovered from the van in which defendant was seated is also unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s affirmative response meaningfully answered the jury’s inquiry. Concur — Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.